DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6 and 12-16) in the reply filed on 18 May 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the multiplexing block" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 depends from Claim 13 and fails to cure the indefiniteness.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0164520 to Epitaux et al. (hereinafter “US1”), cited in Applicant’s IDS of 03 June 2020.
US1 describes an optical module (see Fig 1) comprising: an interface (25) electrically connected to an external device to receive a data signal to be transmitted; a signal processor (11/13) configured to perform serialization and signal modulation on the received data signal; an optical transceiver configured to generate an optical transmission signal by receiving at least one direct current (DC) light source having the same wavelength from an optical power supply (18) and performing optical modulation (via 16) thereon through the serialized and modulated data signal; and an optical fiber connector (to 21/22) configured to output the generated optical transmission signal to the external device and receive an optical reception signal from the external device, wherein the optical power supply is spaced a predetermined distance apart from a main heat source present in the optical module and connected to the optical transceiver through at least one DC light source optical fiber (see Fig 1), and the optical transmission signal is generated when the at least one DC light source having the same wavelength output from the optical power supply is split through a light source optical splitter included in a silica optical waveguide-based optical coupling block of the optical transceiver and optically modulated respectively through an optical modulating device included in a silicon photonics-based optical device block of the optical transceiver, and the generated optical transmission signal is then output to the external device through a plurality of transmission optical fibers via a transmission optical waveguide included in the optical coupling block (see Fig 1).
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 describe the optical transmission signal generated when the DC light source output from the optical power supply is split for each wavelength through a light source wavelength demultiplexer included in a silica optical waveguide-based multiplexing block of the optical transceiver, optically modulated respectively through an optical modulating device included in a silicon photonics-based optical device block of the optical transceiver, and then multiplexed through an optical transmission wavelength multiplexer included in the multiplexing block.
Claims 15 and 16 describe the silicon photonics-based optical device block constituting the optical transceiver performing a secondary optical alignment based on a light intensity measured when an alignment optical signal input through a first alignment optical fiber is split through a first optical splitter according to a predetermined ratio, passes through the optical device block via a second alignment optical waveguide, and reaches a second alignment optical fiber through a second optical splitter.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874